RosenbeRRY, J.
(dissenting). I cannot concur in the construction placed upon sub. (5) of sec. 136.01, Stats. It is my view that the construction amounts to an amendment of the statute and that licenses can be granted henceforth only to persons “who are trustworthy and competent” and financially responsible in the opinion of the board. If it had been the intention of the legislature to include financial responsibility as an element of trustworthiness, that intent might have been expressed very easily. A man may be financially responsible even in a banking sense and be very untrustworthy in personal dealings. On the other hand, he may be very trustworthy in every relation in life and still be without financial responsibility in the business sense. The legislature recognized tírese facts and phrased the statute accordingly.
If it is necessary for the protection of the people of this state that its citizens should be permitted to deal only with those real-estate agents who are financially responsible, it is the prerogative of the legislature to declare that fact. If the board may make its determination contingent in one case upon financial responsibility and ignore it in other cases, then the statute gives the board an arbitrary, uncontrolled discretion.
A motion for a rehearing was denied, with $25 costs, on March 9, 1927.